

115 HR 3275 IH: Water and Energy Sustainability through Technology Act
U.S. House of Representatives
2017-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3275IN THE HOUSE OF REPRESENTATIVESJuly 17, 2017Mr. McNerney introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, Transportation and Infrastructure, Agriculture, Science, Space, and Technology, Ways and Means, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide drought relief through innovation, increased water supply, and regional adaptation and
			 self-sufficiency, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be referred to as the Water and Energy Sustainability through Technology Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Water Innovation Through Energy-Water Nexus Technology and Data
					Subtitle A—Energy-Water Nexus Technology and Data
					Sec. 1111. DOE energy-water nexus findings, sense of Congress, and definition.
					Sec. 1112. National energy-water nexus database.
					Sec. 1113. Energy-water nexus technology R&D program.
					Sec. 1114. Smart energy and water efficiency program.
					Sec. 1115. State energy-water technology services program.
					Sec. 1116. Energy-water efficient buildings and power plants.
					Sec. 1117. Energy-water nexus data for power plants.
					Sec. 1118. Reclamation water conservation and energy savings.
					Sec. 1119. Rural water utilities energy and water efficiency program.
					Subtitle B—Improved Data, Technology, and Education
					Sec. 1221. DOI groundwater information system.
					Sec. 1222. EIA water consumption data collection in the residential and commercial sectors.
					Sec. 1223. USGS water consumption analysis survey.
					Sec. 1224. Innovations at the nexus of food, energy, and water systems.
					Sec. 1225. USDA and DOI coordinated water conservation efforts.
					Sec. 1226. Agricultural technology centers.
					Sec. 1227. Efficient irrigation technical assistance grant program.
					Sec. 1228. United States-Israel Water Cooperation Working Group.
					Title II—Increased Water Supply and Regional Self-Sufficiency
					Sec. 2001. WaterSMART reauthorization.
					Sec. 2002. Amendment to competitive grant program for water recycling and reuse projects.
					Sec. 2003. Recycling standards assistance.
					Sec. 2004. Stormwater management and technical assistance.
					Sec. 2005. Groundwater management technical assistance.
					Sec. 2006. Groundwater recharge program.
					Sec. 2007. Community water enhancement.
					Sec. 2008. Water system mitigation and adaptation grants.
					Sec. 2009. WaterSense program.
					Sec. 2010. State residential water efficiency and conservation incentives program.
					Sec. 2011. Appropriative water rights charitable tax deduction.
					Sec. 2012. Storage.
					Title III—Improved Infrastructure
					Sec. 3001. Water leak control technology study.
					Sec. 3002. Water main break data clearinghouse.
					Sec. 3003. Sustainable Water Loss Control Program.
					Sec. 3004. Tax-exempt facility bonds.
					Sec. 3005. Improving green infrastructure and community water systems through State revolving loan
			 funds.
					Sec. 3006. Best practices for administration of State revolving loan fund programs.
					Title IV—Repeal Certain Tax Preferences for Energy and Natural Resource-Based Industries
					Sec. 4001. No expensing for intangible drilling and development costs for oil and gas wells.
					Sec. 4002. Repeal of percentage depletion.
					Title V—Savings Clause
					Sec. 5001. Savings clause.
				
			IWater Innovation Through Energy-Water Nexus Technology and Data
			AEnergy-Water Nexus Technology and Data
				1111.DOE energy-water nexus findings, sense of Congress, and definition
 (a)FindingsCongress finds the following: (1)Water and energy are essential resources that are inherently linked and interconnected.
 (2)In 2010, the U.S. water system consumed approximately 12.6 percent of the Nation’s energy according to a study by the University of Texas at Austin.
 (3)The Nation’s wastewater plants and drinking water systems expend approximately $4 billion per year on energy to treat water.
 (4)Water and wastewater facilities account for approximately 4 percent of U.S. electricity consumption.
 (5)California water systems together consume approximately 19 percent of the State’s electricity. (6)If water and wastewater utilities could reduce energy use by just 10 percent using demand management and cost-effective investments in energy efficiency, it would save about $400 million annually.
 (7)The energy-water nexus is integral to combating and mitigating the effects of climate change and enhancing energy and water security.
 (8)The Government Accountability Office has issued several reports calling for improved information and coordination from the Department of Energy with respect to the energy-water nexus, including improving Federal data for power plants, improving information on water produced during oil and gas production, and increasing Federal coordination to better manage energy and water tradeoffs.
 (9)The Department of Energy’s Energy-Water Nexus Crosscut Team is a collaboration of agencies, national laboratories, State and local governments, utilities, industry stakeholders, and the science and environmental community that work to address water and energy challenges and opportunities.
 (b)Sense of CongressIt is the sense of Congress that Congress supports— (1)with respect to the energy-water nexus—
 (A)an advanced, integrated data, modeling, and analysis platform to improve understanding and inform decision making for a broad range of users and at multiple scales; and
 (B)investments in targeted technology research that offer the greatest potential for positive impact; (2)innovative technology advances that address the challenges relating to the energy-water nexus; and
 (3)the Department of Energy’s Energy-Water Nexus Crosscut Team and its mission. (c)Definition of energy-Water nexusIn this Act, the term energy-water nexus means the links between energy and water systems, including—
 (1)the water needed to produce fuels, generate electricity, and produce other forms of energy; (2)the energy needed to transport, reclaim, treat, and reuse—
 (A)water, including water needed for heating and cooling; and (B)wastewater, including produced waters;
 (3)the energy available in organic wastewaters and wet waste streams, including municipal and industrial wastewaters and livestock manures; and
 (4)the waste heat available in industrial process and cooling water discharges, steam system condensate and cooling water, and thermoelectric cooling water discharges.
						1112.National energy-water nexus database
 (a)EstablishmentNot later than 4 years after the date of enactment of this Act, the Secretary of Energy shall establish and maintain an energy-water nexus database.
 (b)PurposesThe purposes of the database are— (1)to advance the availability, timely distribution, and widespread use of data and information relating to the energy-water nexus for energy and water management, education, research, assessment, and monitoring purposes;
 (2)to advance understanding of interactions between energy and water systems through access to data, including models and modeling results;
 (3)to promote data collection and information management with respect to— (A)the uses, characteristics, and ultimate fate of water used for or produced in oil and gas production, including safe and appropriate reuse of these non-traditional waters;
 (B)water consumption based on metered data; and (C)energy use in water systems;
 (4)to increase accessibility to, and expand the use of, data and information relating to the energy-water nexus, in a standard, easy-to-use format, by Federal, State, local, and tribal governments, communities, educational institutions, and the private sector, while leveraging existing data at Federal agencies;
 (5)to facilitate the open exchange of information relating to the energy-water nexus in the face of changing technologies, changes in demand, and climate change; and
 (6)to make data, modeling, and modeling results relating to the energy-water nexus of the Department of Energy widely available.
 (c)ActivitiesIn carrying out this section, the Secretary of Energy shall— (1)integrate data and information relating to the energy-water nexus into an interoperable, national, geospatially referenced energy-water data framework;
 (2)identify new data and information needs relating to the energy-water nexus; (3)use existing shared databases, infrastructure, monitoring networks, and tools to provide—
 (A)a platform for innovation, predictive analytics, modeling and data sharing, and solution development for data and information relating to the energy-water nexus; and
 (B)nationally uniform water and energy use data; (4)support energy-water nexus data and information sharing, applied research, and educational programs of State, local, and tribal governments, communities, educational institutions, and the private sector;
 (5)promote enhanced cooperation among Federal and State agencies, including cooperation in sensing, surveying, compilation, analysis, modeling, presentation, and interactive updating of data sets to improve data quality and usability; and
 (6)develop the energy-water nexus database to integrate with other open data systems where appropriate.
 (d)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2018 through 2027.
 1113.Energy-water nexus technology R&D programSection 979 of the Energy Policy Act of 2005 (42 U.S.C. 16319) is amended— (1)in subsection (b)—
 (A)in paragraph (2), by striking ; and and inserting and brine-management technologies;; (B)in paragraph (3), by striking demand. and inserting demand; and; and
 (C)by adding at the end the following new paragraphs:  (4)technologies related to the energy-water nexus (as such term is defined in section 1111(c) of the Water and Energy Sustainability through Technology Act) that lessen demand on energy and water systems, including by—
 (A)optimizing the freshwater efficiency of energy production, electricity generation, and end use technologies;
 (B)optimizing the energy efficiency of water management, treatment, distribution, and end use technologies;
 (C)enhancing the reliability and resilience of energy and water technologies; (D)increasing safe and productive use of nontraditional water sources through improved technology;
 (E)promoting responsible energy operations with respect to water quality, ecosystem, and seismic impacts;
 (F)utilizing efficient synergies among water and energy system technologies; and (G)recovering energy in the form of biofuels, bioproducts, and biopower from municipal and industrial wastewaters, and similar organic streams.;
 (2)by redesignating subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively; (3)by inserting after subsection (c) the following subsection:
						
 (d)Coordination of effortsThe Secretary shall coordinate efforts with respect to technologies related to the energy-water nexus (as such term is defined in section 1111(c) of the Water and Energy Sustainability through Technology Act) under subsection (b)(4) of this section with similar efforts by the National Laboratories.;
 (4)in subsection (g), as redesignated by paragraph (2)— (A)by striking date of enactment of this Act and inserting date of enactment of the Water and Energy Sustainability through Technology Act, and annually thereafter; and
 (B)by striking assessment described in subsection (b) and inserting program under this section; and (5)by adding at the end the following:
						
 (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2018 through 2027..
					1114.Smart energy and water efficiency program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a utility; (B)a municipality;
 (C)a water district; (D)a sanitation district; or
 (E)any other authority that provides water, wastewater, or water reuse services. (2)Smart energy and water efficiency pilot programThe terms smart energy and water efficiency pilot program and pilot program mean the pilot program established under subsection (b).
						(b)Smart Energy and Water Efficiency Pilot Program
 (1)In generalThe Secretary of Energy shall establish and carry out a smart energy and water efficiency pilot program in accordance with this section.
 (2)PurposeThe purpose of the smart energy and water efficiency pilot program is to award grants to eligible entities to demonstrate advanced and innovative technology-based projects that will—
 (A)increase and improve the energy efficiency of water, wastewater, and water end-use and reuse systems to help communities across the United States make significant progress in conserving water, saving energy, and reducing costs;
 (B)support the implementation of innovative processes for energy and water efficiency and the installation of advanced automated systems that provide real-time data on energy and water;
 (C)improve energy and water conservation, water quality, and predictive maintenance of energy and water systems, through the use of software and communication enabled technologies, including sensors, intelligent gateways, and security embedded in hardware; or
 (D)support the recovery of energy, in the form of biofuels, bioproducts (including nutrient recovery), and biopower, from municipal wastewaters, biosolids, and biowastes.
							(3)Project selection
 (A)In generalThe Secretary of Energy shall make competitive grants under the pilot program to at least 2 eligible entities.
 (B)Selection criteriaIn selecting an eligible entity to receive a grant under the pilot program, the Secretary of Energy shall consider—
 (i)energy and water cost savings anticipated to result from the project; (ii)the innovative nature, commercial viability, and reliability of the technology to be used;
 (iii)the degree to which the project integrates next-generation sensors, software, hardware, predictive analytics, and management tools;
 (iv)the anticipated cost effectiveness of the project in terms of energy savings, water savings or reuse, and infrastructure costs averted per dollar spent;
 (v)whether the technology can be deployed in a variety of geographic regions and the degree to which the technology can be implemented on a smaller or larger scale, including whether the technology can be implemented by each type of eligible entity;
 (vi)whether the technology has been successfully deployed elsewhere; (vii)whether the technology is sourced from a manufacturer based in the United States; and
 (viii)whether the project will be completed in 5 years or less. (C)Applications (i)In generalSubject to clause (ii), an eligible entity seeking a grant under the pilot program shall submit to the Secretary of Energy an application at such time, in such manner, and containing such information as the Secretary determines to be necessary.
 (ii)ContentsAn application under clause (i) shall, at a minimum, include— (I)a description of the project;
 (II)a description of the technology to be used in the project; (III)the anticipated results, including energy and water savings, of the project;
 (IV)a comprehensive budget for the project; (V)the names of the project lead organization and any partners;
 (VI)the number of users to be served by the project; and (VII)any other information that the Secretary of Energy determines to be necessary to complete the review and selection of a grant recipient.
									(4)Administration
 (A)In generalNot later than 300 days after the date of enactment of this Act, the Secretary of Energy shall select grant recipients under this section.
 (B)EvaluationsThe Secretary of Energy shall annually carry out an evaluation of each project for which a grant is provided under this section that—
 (i)evaluates the progress and impact of the project; and (ii)assesses the degree to which the project is meeting the purpose of the pilot program.
 (C)Technical and policy assistanceOn the request of a grant recipient, the Secretary of Energy shall, to the extent practicable, provide technical and policy assistance to the grant recipient to carry out the project.
 (5)FundingTo carry out this section, the Secretary is authorized to use not more than $15,000,000, to the extent provided in advance in appropriation Acts.
						1115.State energy-water technology services program
 (a)EstablishmentThe Secretary of Energy shall establish and carry out a program that— (1)strengthens State programs that aid small and start-up businesses that develop energy-water, water, or water-related hardware and software technologies;
 (2)provides State programs technical assistance to improve engineering principles and techniques for energy-water nexus technology products, manufacturing, and commercial production by small and start-up businesses; and
 (3)fosters greater assistance to small and start-up businesses in dealing with the Federal Government on energy-water nexus technology related matters.
 (b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2018 through 2027.
 1116.Energy-water efficient buildings and power plantsSection 106 of the Energy Policy Act of 2005 (42 U.S.C. 15811) is amended— (1)in subsection (c)—
 (A)in the heading, but striking Goal and inserting Goals; (B)by striking as a goal and inserting as goals; and
 (C)by striking 2007 through 2016 and inserting 2018 through 2027 and an improvement in water efficiency each year during such period of calendar years;
 (2)in subsection (e), by inserting and water efficiency after energy efficiency; and (3)in subsection (f)—
 (A)in the matter preceding paragraph (1)— (i)by striking 2012, and and inserting 2018,; and
 (ii)by striking 2017 and inserting 2027; and (B)in paragraph (2), by inserting and water after energy.
						1117.Energy-water nexus data for power plants
 (a)MethodologyThe Secretary of Energy shall conduct research on, and develop, a methodology for estimating water consumption for open-loop cooling systems for thermoelectric power plants.
 (b)EIAThe Secretary of Energy, acting through the Administrator of the Energy Information Administration, shall develop a data portal for better access by the public to data on water use by thermoelectric power plants.
 (c)USGSThe Director of the United States Geological Survey shall— (1)collect data on the withdrawal and consumptive use of water by laboratory and pilot scale thermoelectric power plants;
 (2)as part of such collection, collect data on use of sources other than surface water, for water withdrawn by power plants;
 (3)develop and publish a standard method for determining consumptive losses through enhanced evaporation resulting from water discharges from power plant cooling systems; and
 (4)distribute to other relevant Federal and State agencies data collected under paragraph (2). (d)Coordination and collaborationThe Director of the United States Geological Survey, the Administrator of the Energy Information Administration, and the Administrator of the Environmental Protection Agency shall—
 (1)collaborate in collecting, analyzing, and reporting all material information on water usage by thermoelectric power plants; and
 (2)make such information available in the energy-water nexus database established pursuant to section 1112.
 1118.Reclamation water conservation and energy savingsNot later than one year after the date of the enactment of this Act, the Secretary of the Interior, acting through the Commissioner of Reclamation, shall—
 (1)determine the annual energy consumption, including purchased energy, by pumping stations operated by the Bureau of Reclamation for each of the previous 10 years;
 (2)estimate the annual energy consumption, including purchased energy, by pumping stations operated by the Bureau of Reclamation for each of the next 10 years;
 (3)generate a list of the 10 pumping stations operated by the Bureau of Reclamation that consumed the most energy, including purchased energy, in the previous 10 years; and
 (4)pursue opportunities for energy efficiency and low-carbon energy technologies at the pumping stations described in paragraph (3).
					1119.Rural water utilities energy and water efficiency program
 (a)In generalSection 103(a) of the Reclamation Rural Water Supply Act of 2006 (43 U.S.C. 2402(a)) is amended— (1)in paragraph (2), by striking and at the end;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
							
 (4)carry out a program similar to and consistent with the national rural water and wastewater circuit rider program established under section 306(a)(22) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(22)) (including the authority to make grants) in consultation with—
 (A)the Environmental Protection Agency to provide on-site technical assistance to rural drinking water and wastewater utilities, including utilities serving an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b));
 (B)the Secretary of Energy to improve energy efficiency, identify and develop low-carbon energy supplies, and conserve water and end uses of water in the operation of rural drinking water and wastewater utilities; and
 (C)the National Centers for Innovation in Small Drinking Water Systems to strengthen the technical, managerial, and financial capacities of small drinking water providers throughout the country..
						BImproved Data, Technology, and Education
				1221.DOI groundwater information system
					(a)Data collection and information system
 (1)Data collectionNot later than 2 years after the date of the enactment of this Act, the Secretary of the Interior shall—
 (A)conduct a study on the potential impacts of Federal projects operated by the Bureau of Reclamation on groundwater resources;
 (B)submit to Congress a report on the findings of the study required by subparagraph (A); (C)determine, to the extent possible, the current groundwater levels and the groundwater levels of Federal projects operated by the Bureau of Reclamation over the previous 10 years; and
 (D)share the data described in subparagraph (C) with the United States Geological Survey. (2)Implementation of groundwater information systemAs soon as practicable after receipt by the United States Geological Survey of the data described in paragraph (1)(C), the United States Geological Survey shall implement a groundwater information system for the purpose of advancing the availability, timely distribution, and widespread use of groundwater data for groundwater management, education, research, assessment, and monitoring purposes.
 (3)Availability of dataThe Secretary of the Interior shall make the data described in paragraph (1)(C) available as an input to the Department of Energy’s National Energy-Water Nexus Data System established pursuant to section 1112.
 (4)CollaborationIn carrying out this section, the Secretary of the Interior shall collaborate with States that have or are developing groundwater management programs.
 (b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $25,000,000 for each of fiscal years 2018 through 2022.
					1222.EIA water consumption data collection in the residential and commercial sectors
 (a)Expanding survey data To include water useThe Secretary of Energy, acting through the Administrator of the Energy Information Administration, shall—
						(1)
 (A)if feasible, collect, through each Commercial Buildings Energy Consumption Survey of the Energy Information Administration that is conducted after the date of enactment of this section, data on water consumption and usage, including total water consumption for commercial buildings (and verify such consumption by users) and water consumption and usage by principal building activity, census division, and end use; or
 (B)if not feasible, conduct activities to develop the capability to produce and collect such data; (2) (A)if feasible, collect, through each Residential Energy Consumption Survey of the Energy Information Administration that is conducted after the date of enactment of this section, data on water consumption and usage, including total water consumption for residential buildings and water consumption and usage by housing type, census division, and end use; or
 (B)if not feasible, conduct activities to develop the capability to produce and collect such data; and (3)make the data collected under paragraphs (1) and (2) available in the energy-water nexus database established pursuant to section 1112.
 (b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2018 through 2027.
					1223.USGS water consumption analysis survey
 (a)In generalThe Director of the United States Geological Survey shall— (1)include estimates of the consumptive use of surface water, groundwater, and recycled water in its published survey on water uses in the United States; and
 (2)make this data available as an input to the Department of Energy’s National Energy-Water Nexus Data System.
 (b)State partnershipsThe Director shall enter into cooperative agreements with States to carry out this section. (c)Authorization of appropriationsTo carry out this section there is authorized to be appropriated $10,000,000 for each fiscal year in the 5-fiscal-year period beginning with fiscal year 2018.
					1224.Innovations at the nexus of food, energy, and water systems
 (a)Authorization of appropriationsThere are authorized to be appropriated to the National Science Foundation for the National Science Foundation-wide investment in Innovations at the Nexus of Food, Energy, and Water Systems $62,180,000 for each of the fiscal years 2018 through 2021.
 (b)Small business consultationThe Innovations at the Nexus of Food, Energy, and Water Systems program may inform and consult with the National Science Foundation Small Business Innovation Research program and Small Business Technology Transfer program to determine criteria for innovative projects that consider the nexus between food, energy, and water systems.
					1225.USDA and DOI coordinated water conservation efforts
 (a)CoordinationThe Secretary of Agriculture shall coordinate with the Secretary of the Interior to improve the efficiency of agricultural water use in a manner that is also protective of wildlife, including through coordination of grant programs, best known methods for water management, drought resilience guidelines, education, technical assistance, irrigation technology development, water application system maintenance, research into practices that improve soil health and safe and appropriate uses for recycled water on crops, evaluations of water delivery systems, and recommendations for improvements needed to meet the needs of efficient water application systems.
 (b)ReportNot later than one year after the date of enactment of this Act, the Secretary of Agriculture shall submit to Congress a report regarding the implementation of this section.
 1226.Agricultural technology centersChapter 3 of subtitle B of title XVI of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5831 et seq.) is amended by adding at the end the following new section:
					
						1630.Agricultural technology centers
 (a)Grants for agricultural technology centersThe Secretary, acting through the Director of the National Institute of Food and Agriculture, shall carry out a program to provide grants to State agencies, universities, nonprofit organizations, and other entities to establish or improve agricultural technology centers that provide—
 (1)entrepreneurial support programs; (2)resources on the development and improvement of new and existing technologies, including—
 (A)efficient irrigation technologies, including drip and microsprinkler systems; (B)soil moisture monitors and direct plant measurements to determine plant irrigation needs and management practices that improve soil health;
 (C)irrigation scheduling, including weather-based irrigation scheduling; (D)software designed to increase the efficiency of water management, including integrating irrigation with energy use and the application of fertilizer and other chemicals;
 (E)remote monitoring and control systems, including drones for agricultural monitoring; (F)water treatment technologies relating to—
 (i)brine and nitrates; and (ii)increasing the safe and appropriate use of recycled water for crops;
 (3)data-sharing and privacy guidelines for agricultural producers; and (4)conference facilities for agricultural businesses, universities, and nonprofit organizations.
 (b)Request for applicationsThe Secretary, acting through the Director of the National Institute of Food and Agriculture, shall publish an annual funding announcement that provides information on the availability of grants under subsection (a), including the purpose, eligibility, restriction, focus areas, evaluation criteria, regulatory information, and instructions on how to apply for such grants.
 (c)Deadline for programNot later than 180 days after the date on which funds are first made available to carry out this section, the Secretary shall—
 (1)establish the program under subsection (a); and (2)publish the initial request for applications for grants under the program.
 (d)ConsultationAn entity that receives a grant under subsection (a) may consult with clusters established by the Environmental Protection Agency under the Environmental Technology Innovation Clusters program to develop, improve, and implement water technology innovation.
 (e)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated to the Secretary $15,000,000 for each of fiscal years 2018 through 2022..
 1227.Efficient irrigation technical assistance grant programChapter 5 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839bb et seq.) is amended by adding at the end the following new section:
					
						1240S.Efficient irrigation technical assistance grant program
 (a)Grants for technical assistanceThe Secretary, acting through the Chief of the Natural Resources Conservation Service, shall carry out an efficient irrigation technical assistance program to provide grants to States, State agencies, local governments, tribal organizations, or water districts for technical assistance programs that provide—
 (1)technical assistance workshops and education programs on water and energy efficient irrigation systems for agricultural producers;
 (2)technical assistance to producers to develop irrigation water management plans to improve irrigation efficiency;
 (3)ongoing assistance to agricultural producers in implementing and maintaining water and energy efficient irrigation systems that are protective of wildlife, including systems that use water meter and soil sensor data, soil management practices that improve soil health, pump efficiency standards, system audits, routine maintenance, irrigation scheduling, and information control automation; and
 (4)other technical assistance the Secretary determines appropriate. (b)Request for applicationsThe Secretary shall publish an annual funding announcement that provides information on the availability of grants under subsection (a), including the purpose, eligibility, restriction, focus areas, evaluation criteria, regulatory information, and instructions on how to apply for such grants.
 (c)Deadline for programNot later than 180 days after the date on which funds are first made available to carry out this section, the Secretary shall—
 (1)establish the program under subsection (a); and (2)publish the initial request for applications for grants under the program.
 (d)Definition of water districtIn this section, the term water district means an entity engaged in— (1)the provision of water to the public through pipes or other constructed conveyances; or
 (2)the collection, treatment, management, or disposal of stormwater or wastewater generated by the public.
 (e)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated to the Secretary $15,000,000 for each of fiscal years 2018 through 2022.
							.
				1228.United States-Israel Water Cooperation Working Group
 (a)Sense of CongressIt is the sense of Congress that open dialogue and continued mechanisms for regular engagement encourages further cooperation between applicable departments, agencies, ministries, institutions of higher education, and the private sectors of the United States and Israel on water security issues.
 (b)EstablishmentThere is established a United States-Israel Water Cooperation Working Group (in this section referred to as the Working Group).
 (c)MembershipThe Working Group shall be composed of the following officials or their designees: (1)The Secretary of State.
 (2)The Secretary of Agriculture. (3)The Secretary of Energy.
 (4)The Secretary of the Interior. (5)The Administrator of the Environmental Protection Agency.
 (d)ChairpersonThe Secretary of State shall serve as chairperson of the Working Group. (e)PurposesThe Working Group shall seek to strengthen dialogue between the United States and Israel in order to—
 (1)improve the use of water resources through water-saving technologies and practices; (2)counter water shortages;
 (3)modernize pipeline and other applicable infrastructure; and (4)pursue best practices in drip irrigation, water recycling, and desalination.
						IIIncreased Water Supply and Regional Self-Sufficiency
 2001.WaterSMART reauthorizationSection 9504(a)(1)(B) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(a)(1)(B)) is amended to read as follows:
				
 (B)to increase water use and energy efficiency and work to improve instream flows;. 2002.Amendment to competitive grant program for water recycling and reuse projects Subsection (f)(1) of section 1602 of the Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575; U.S.C. 390h) is amended by inserting (including reimbursement for costs incurred prior to enactment of this Act) after funding.
 2003.Recycling standards assistanceNot later than 2 years after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall—
 (1)conduct research relevant to developing regulations regarding direct potable reuse; and (2)provide the results of such research and technical assistance to States that are in the process of developing direct potable reuse regulations.
				2004.Stormwater management and technical assistance
 (a)Stormwater captureIn issuing a permit under section 402(p) of the Federal Water Pollution Control Act (33 U.S.C. 1342(p)), the Administrator of the Environmental Protection Agency (or the State, in the case of a permit program approved under section 402(b) of such Act) shall evaluate the capacity of stormwater capture and reuse programs, on-site stormwater retention standards, green infrastructure projects, and adoption of other innovative practices, to reduce the discharge of pollutants to the maximum extent practicable and to produce additional benefits.
 (b)Technical assistanceThe Administrator shall provide technical assistance to communities to develop integrated plans for the purposes of complying with Federal Water Pollution Control Act regulations for municipal wastewater and stormwater management.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2018 through 2022.
				2005.Groundwater management technical assistance
 (a)In generalThe Director of the United States Geological Survey shall provide technical assistance in the development and implementation of new and existing groundwater management plans in the United States.
 (b)Priority for drought-Afflicted areasIn implementing this section, the Director may give priority to such plans for areas that are subject to a drought declaration by a State.
 (c)Authorization of appropriationsTo carry out this section there is authorized to be appropriated to the Director $15,000,000 for each of fiscal years 2018 through 2022.
				2006.Groundwater recharge program
 Chapter 5 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839bb et seq.), as amended by section 1228, is further amended by adding at the end the following new section:
				
					1240T.Groundwater recharge program
 (a)Grants for groundwater recharge improvementsThe Secretary shall carry out a groundwater recharge program to provide grants to producers for groundwater recharge improvements to eligible land, including the installation of measurement devices on wells and pumps.
 (b)PriorityIn making grants under subsection (a), the Secretary shall give priority to groundwater recharge improvements—
 (1)implemented in conjunction with State groundwater recharge programs; and (2)that provide habitat benefits and maintain groundwater quality without adversely impacting surface waters.
 (c)Request for applicationsThe Secretary shall publish an annual funding announcement that provides information on the availability of grants under subsection (a), including the purpose, eligibility, restriction, focus areas, evaluation criteria, regulatory information, and instructions on how to apply for such grants.
 (d)Deadline for the programNot later than 180 days after the date on which funds are first made available to carry out this section, the Secretary shall—
 (1)establish the program under subsection (a); and (2)publish the initial request for applications for grants under the program.
 (e)Eligible land definedIn this section, the term eligible land has the meaning given the term in section 1240A. (f)Report (1)Report to SecretaryNot later than 1 year after the date of the enactment of this section, the Administrator of the Agricultural Research Service shall—
 (A)conduct a study on groundwater recharge improvements; and (B)submit to the Secretary a report that includes recommendations on groundwater recharge improvements to be used for the purposes of this section.
 (2)Report to CongressNot later than 2 years after the date of the enactment of this section, the Secretary shall submit to Congress a report that includes an assessment of the effectiveness of the groundwater recharge improvements funded pursuant to this section.
 (g)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated to the Secretary $15,000,000 for each of fiscal years 2018 through 2022..
			2007.Community water enhancement
 (a)Selection of projectsSection 220(d) of the Federal Water Pollution Control Act (33 U.S.C. 1300(d)) is amended— (1)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); and
 (2)by adding at the end the following:  (3)Participation of rural communitiesIn making grants under this section, the Administrator shall consider whether the project—
 (A)is located in an unincorporated rural community; (B)is located in an area that—
 (i)is served by a public water system (as defined in section 1401 of the Safe Drinking Water Act) with fewer than 3,000 connections; or
 (ii)does not have a public water system (as so defined); (C)is located in an agricultural area with rural residences served by a public water system (as so defined) or by private wells; or
 (D)is not only a benefit to the rural community served by the project, but also a benefit to additional regional partners..
 (b)Committee Resolution ProcedureSection 220 of such Act (33 U.S.C. 1300) is amended by striking subsection (e) and redesignating subsections (f) through (j) as subsections (e) through (i), respectively.
 (c)Definition of alternative water sourceSection 220(h)(1) of such Act (as so redesignated) is amended— (1)in the first sentence, by striking water or wastewater or by treating wastewater and inserting water, wastewater, or stormwater, by treating wastewater or stormwater, or through conjunctively managing groundwater supplies by delivering surface water instead of groundwater; and
 (2)in the second sentence, by inserting before the period at the end the following: unless the project requires those facilities to deliver the alternative water supply. (d)Authorization of appropriationsSection 220(i) of such Act (as so redesignated) is amended by striking $75,000,000 for fiscal years 2002 through 2004 and inserting $150,000,000 for fiscal years 2018 through 2020.
				2008.Water system mitigation and adaptation grants
 (a)GrantsBeginning in fiscal year 2018, the Administrator shall make grants to owners or operators of water systems to address any ongoing or forecasted (based on the best available research and data) climate-related impact on the water quality or quantity of a region of the United States, for the purposes of mitigating or adapting to the impacts of climate change.
 (b)Eligible usesIn carrying out this subsection, the Administrator shall make grants to assist in the planning, design, construction, implementation, or maintenance of any program or project to increase the resilience of a water system to climate change by—
 (1)conserving water or enhancing water use efficiency, including through the use of water metering; (2)preserving or improving water quality, including through measures to manage, reduce, treat, or reuse municipal stormwater, wastewater, or drinking water;
 (3)investigating, designing, or constructing groundwater remediation, recycled water, or desalination facilities or systems;
 (4)enhancing green infrastructure in the management or treatment of water, wastewater, or stormwater; (5)enhancing energy efficiency or the use and generation of low-carbon energy in the management, conveyance, or treatment of water, wastewater, or stormwater;
 (6)supporting practices and projects, such as improved irrigation systems, groundwater recharge, stormwater capture, and reuse or recycling of drainage water and groundwater, to improve water quality or promote more efficient water use, including on land currently in agricultural production;
 (7)conducting and completing studies or assessments to project how climate change may impact the sustainability of water systems; or
 (8)developing and implementing mitigation measures to rapidly address impacts on water systems most susceptible to abrupt climate change, including those in the Colorado River Basin and coastal regions at risk from rising sea levels.
 (c)ApplicationTo be eligible to receive a grant from the Administrator under subsection (b), the owner or operator of a water system shall submit to the Administrator an application that—
 (1)includes a proposal of the program or strategy to be planned, designed, implemented, or maintained by the water system;
 (2)cites the best available research or data that demonstrates— (A)the risk to the water resources of the water system as a result of ongoing or forecasted changes to the hydrological system brought about by factors arising from climate change, including rising sea levels, temperature changes, and changes in precipitation levels; and
 (B)how the proposed program or strategy would perform under the anticipated climate conditions and demonstrates no adverse environmental impacts; and
 (3)explains how the proposed program or strategy is expected to enhance the resiliency of the water system, including source water protection for community water systems, to these risks or reduce the direct or indirect greenhouse gas emissions of the water system.
					(d)Competitive process
 (1)In generalEach calendar year, the Administrator shall conduct a competitive process to select and fund applications under this subsection.
 (2)Priority requirements and weightingIn carrying out the process, the Administrator shall— (A)prioritize funding of programs or strategies the applications for which—
 (i)are submitted by the owners or operators of water systems that are, based on the best available research and data, at the greatest and most immediate risk of facing significant climate-related negative impacts on water quality or quantity; and
 (ii)propose a program or strategy that will provide an environmental benefit; (B)in selecting among the priority applications determined under subparagraph (A), ensure that the final list of programs and strategies funded for each year includes programs and strategies for disadvantaged communities to the maximum extent practicable; and
 (C)select not fewer than three programs or strategies to receive a grant under subsection (b). (3)Disadvantaged community definedFor purposes of this subsection, the term disadvantaged community means a community with an annual median household income that is less than 80 percent of the annual median household income of the State in which the community is located.
					(e)Cost sharing
 (1)Federal shareThe Federal share of the cost of any program or strategy that is the subject of a grant awarded by the Administrator to a water system under subsection (b) shall not exceed 50 percent of the cost of the program or strategy.
 (2)Calculation of non-Federal shareIn calculating the non-Federal share of the cost of a program or strategy proposed by a water system through an application submitted by the water system under subsection (d), the Administrator shall—
 (A)include the value of any in-kind services that are integral to the completion of the program or strategy, as determined by the Administrator; and
 (B)not include any other amount that the water system receives from a Federal agency. (f)Labor standards (1)In generalAll laborers and mechanics employed on infrastructure improvements funded directly by or assisted in whole or in part by this section shall be paid wages at rates not less than those prevailing for the same type of work on similar construction in the immediate locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code.
 (2)Authority and functionsWith respect to the labor standards in this paragraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.
					(g)Regulations
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall promulgate final regulations to carry out this section.
 (2)Special rule for the construction of treatment worksIn carrying out this subsection, the Administrator shall incorporate all relevant and appropriate requirements of title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) applicable to the construction of treatment works that are carried out under this subsection.
 (h)Report to CongressNot later than 3 years after the date of enactment of this Act, and every 3 years thereafter, the Administrator shall submit to the Congress a report on progress in implementing this section, including information on project applications received and funded annually.
 (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2018 through 2022.
				2009.WaterSense program
				(a)Establishment
 (1)In generalThere is established within the Environmental Protection Agency a WaterSense program to identify and promote water-efficient products, buildings, landscapes, facilities, processes, and services so as—
 (A)to reduce water use; (B)to reduce the strain on water, wastewater, and stormwater infrastructure;
 (C)to conserve energy used to pump, heat, transport, and treat water; and (D)to preserve water resources for future generations through voluntary labeling of, or other forms of communications about, products, buildings, landscapes, facilities, processes, and services that meet the highest water efficiency and performance criteria.
 (2)DutiesThe Administrator of the Environmental Protection Agency shall— (A)establish—
 (i)a WaterSense label to be used for certain items; and (ii)the procedure by which an item may be certified to display the WaterSense label;
 (B)promote WaterSense-labeled products, buildings, landscapes, facilities, processes, and services in the marketplace as the preferred technologies and services for—
 (i)reducing water use; and (ii)ensuring product and service performance;
 (C)work to enhance public awareness of the WaterSense label through public outreach, education, and other means;
 (D)preserve the integrity of the WaterSense label by— (i)establishing and maintaining performance criteria so that products, buildings, landscapes, facilities, processes, and services labeled with the WaterSense label perform as well or better than less water-efficient counterparts;
 (ii)considering factors, when developing the performance criteria, to ensure that the criteria do not directly or indirectly contribute to the degradation of waste streams treated by community sewer systems;
 (iii)overseeing WaterSense certifications made by third parties; (iv)conducting reviews of the use of the WaterSense label in the marketplace and taking corrective action in any case in which misuse of the label is identified; and
 (v)carrying out such other measures as the Administrator determines to be appropriate; (E)regularly review and, if appropriate, update WaterSense criteria for categories of products, buildings, landscapes, facilities, processes, and services, at least once every 4 years;
 (F)to the maximum extent practicable, regularly estimate and make available to the public the production and relative market shares of, and the savings of, water, energy, and capital costs of water, wastewater, and stormwater infrastructure attributable to the use of WaterSense-labeled products, buildings, landscapes, facilities, processes, and services, at least annually;
 (G)solicit comments from interested parties and the public prior to establishing or revising a WaterSense category, specification, installation criterion, or other criterion (or prior to effective dates for any such category, specification, installation criterion, or other criterion);
 (H)provide reasonable notice to interested parties and the public of any changes (including effective dates) on the adoption of a new or revised category, specification, installation criterion, or other criterion, along with—
 (i)an explanation of the changes; and (ii)as appropriate, responses to comments submitted by interested parties and the public; and
 (I)provide appropriate lead time (as determined by the Administrator) prior to the applicable effective date for a new or significant revision to a category, specification, installation criterion, or other criterion, taking into account the timing requirements of the manufacturing, marketing, training, and distribution process for the specific product, building and landscape, or service category addressed;
 (J)identify and, if appropriate, implement other voluntary approaches in commercial, institutional, residential, industrial, and municipal sectors to encourage recycling and reuse technologies to improve water efficiency or lower water use; and
 (K)if appropriate, apply the WaterSense label to water-using products that are labeled by the Energy Star program implemented by the Administrator and the Secretary of Energy.
 (b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section— (1)$5,000,000 for fiscal year 2018;
 (2)$10,000,000 for fiscal year 2019; (3)$15,000,000 for fiscal year 2020; and
 (4)$20,000,000 for fiscal year 2021. 2010.State residential water efficiency and conservation incentives program (a)Eligible entitiesAn entity shall be eligible to receive an allocation under subsection (b) if the entity—
 (1)establishes (or has established), in consultation with the Department of Energy, an incentive program to provide financial incentives to residential consumers for the purchase of residential water-efficient products, buildings, landscapes, processes, or services;
 (2)submits an application for the allocation at such time, in such form, and containing such information as the Administrator of the Environmental Protection Agency may require; and
 (3)provides assurances satisfactory to the Administrator that the entity will use the allocation to supplement, but not supplant, funds made available to carry out the incentive program.
 (b)Amount of allocationsFor each fiscal year, the Administrator shall determine the amount to allocate to each eligible entity to carry out subsection (c), taking into consideration—
 (1)the population served by the eligible entity during the most recent calendar year for which data are available;
 (2)the targeted population of the incentive program of the eligible entity, such as general households, low-income households, or first-time home owners, and the probable effectiveness of the incentive program for that population;
 (3)for existing programs, the effectiveness of the program in encouraging the adoption of water efficient products, buildings, landscapes, facilities, processes, and services, including the cost-effectiveness measured as acre-feet saved per program dollar;
 (4)any allocation to the eligible entity for a preceding fiscal year that remains unused; and (5)the per capita water demand of the population served by the eligible entity during the most recent calendar year for which data are available and the accessibility of water supplies to the eligible entity.
 (c)Use of allocated fundsFunds allocated to an eligible entity under subsection (b) may be used to pay up to 50 percent of the cost of establishing and carrying out an incentive program.
 (d)Fixture recyclingEligible entities are encouraged to promote or implement fixture recycling programs to manage the disposal of older fixtures replaced due to the incentive program under this section.
				(e)Issuance of incentives
 (1)In generalFinancial incentives may be provided to residential consumers that meet the requirements of the applicable incentive program.
 (2)Manner of issuanceAn eligible entity may— (A)issue all financial incentives directly to residential consumers; or
 (B)with approval of the Administrator, delegate all or part of financial incentive administration to other organizations, including local governments, municipal water authorities, water utilities, and nonprofit organizations.
 (3)AmountThe amount of a financial incentive shall be determined by the eligible entity, taking into consideration—
 (A)the amount of any Federal or State tax incentive available for the purchase of the residential water-efficient product or service;
 (B)the amount necessary to change consumer behavior to purchase water-efficient products and services; and
 (C)the consumer expenditures for on-site preparation, assembly, and original installation of the product.
 (f)DefinitionsIn this section, the following definitions apply: (1)Eligible entityThe term eligible entity means a State government, local or county government, tribal government, wastewater or sewerage utility, municipal water authority, energy utility, water utility, or nonprofit organization that meets the requirements of subsection (a).
 (2)Incentive programThe term incentive program means a program for administering financial incentives for consumer purchase and installation of water-energy efficient residential technologies, buildings, landscapes, processes, or services.
					(3)Residential water-efficient product, building, landscape, process, or service
 (A)In generalThe term residential water-efficient product, building, landscape, process, or service means a product, building, landscape, process, or service for a residence or its landscape that is rated for water efficiency and performance.
 (B)InclusionsThe term residential water-efficient product, building, landscape, process, or service includes— (i)faucets;
 (ii)irrigation technologies and services; (iii)reuse and recycling technologies;
 (iv)toilets; (v)clothes washers;
 (vi)dishwashers; (vii)showerheads;
 (viii)landscaping and gardening products, including moisture control or water enhancing technologies; (ix)xeriscaping, turf removal, and other landscape conversions that reduce water use; and
 (x)new water efficient homes certified under the WaterSense program. (4)WaterSense programThe term WaterSense program means the program established by section 2010.
 (g)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section— (1)$25,000,000 for fiscal year 2018;
 (2)$50,000,000 for fiscal year 2019; (3)$75,000,000 for fiscal year 2020;
 (4)$50,000,000 for fiscal year 2021; (5)$25,000,000 for fiscal year 2022; and
 (6)for each subsequent fiscal year, the applicable amount for the preceding fiscal year, as adjusted to reflect changes for the 12-month period ending the preceding November 30 in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.
 2011.Appropriative water rights charitable tax deductionNot later than 2 years after the date of the enactment of this Act, the Secretary of the Treasury shall clarify, though a revenue ruling, regulation, or other guidance, the Federal tax treatment of charitable donations of water rights acquired by appropriation.
			2012.Storage
 (a)Pilot programIn order to determine the feasibility of agreements for long-term use of existing or expanded non-Federal storage and conveyance facilities to augment Federal water supply, ecosystem, and operational flexibility benefits, not later than 6 months after the date of the enactment of this section, the Secretary of the Interior shall enter into cooperative agreements with non-Federal entities to provide water supplies for units of the National Wildlife Refuge System, State wildlife areas, and private wetland areas, pursuant to section 3406(d)(2) of the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4706).
 (b)RequirementsCooperative agreements with non-Federal entities under this section shall— (1)include the purchase of storage capacity in non-Federal facilities from willing sellers;
 (2)provide reimbursement to non-Federal entities for the temporary use of available capacity in existing above-ground, off-stream storage, and associated conveyance facilities owned by local water agencies;
 (3)provide reimbursement to non-Federal entities for operation and maintenance costs; and (4)provide reimbursement to Federal entities and non-Federal entities for studies conducted by such entities that analyze the operational feasibility and costs of using non-Federal storage and conveyance facilities to provide the water supplies described in subsection (a).
 (c)ReportNot later than 2 years after the date of the enactment of this section, the Secretary of the Interior shall complete a report on the feasibility of the agreements described in subparagraph (a) for long-term use of existing or expanded non-Federal storage and conveyance facilities to augment Federal water supply, ecosystem, and operational flexibility benefits. The report shall be made available to the Chief of the National Wildlife Refuge System and to the public by posting such report on the appropriate website of the Secretary.
				IIIImproved Infrastructure
 3001.Water leak control technology studyPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:
				
					1460.Water leak control technology
 (a)StudyThe Administrator shall conduct a study on technological improvements in location, mapping, monitoring, and communications practices to monitor and regulate pressure and detect leaks in transmission pipelines, water distribution systems, and aqueducts operated by public water systems.
 (b)ContentsIn conducting the study under subsection (a), the Administrator shall— (1)in consultation with industry, develop a compilation of, and analyze, available and new technologies to improve location and mapping practices used by States and industry to monitor and regulate pressure and reduce water loss and leaks;
 (2)conduct an analysis of how increased use of existing and new technologies documented in the compilation under paragraph (1), including G.P.S. digital mapping technologies, predictive analytic tools, the use of mobile devices, and other advanced technologies, could reduce loss of water from leaks; and
 (3)based on the analyses conducted under paragraphs (1) and (2), identify criteria for effective pressure management and water loss and leak control technologies to be used by transmission pipelines, water distribution systems, and aqueducts operated by public water systems.
 (c)ReportNot later than 3 years after the date of the enactment of this section, the Administrator shall submit a report to Congress on the study under this section, including recommendations on how to incorporate, nationwide, technological improvements in practices in managing pressure and identifying water loss and leaks in aging infrastructure, provided that in developing such recommendations, the Administrator takes into consideration technical, operational, and economic feasibility..
 3002.Water main break data clearinghousePart B of the Safe Drinking Water Act (42 U.S.C. 300g et seq.) is amended by adding at the end the following:
				
					1420A.Water main break data clearinghouse
						(a)Online data clearinghouse
 (1)EstablishmentNot later than 2 years after the date of enactment of this section, the Administrator shall establish and maintain a publicly accessible website with a national data clearinghouse on reported water main breaks and associated repair activity.
 (2)ContentsThe website established pursuant to paragraph (1) shall present— (A)information submitted to the Administrator by a public water system under this section with respect to reported water main breaks;
 (B)aggregate State and national data on reported water main breaks; and (C)trends in such information and data over time.
 (3)UpdatesThe website established pursuant to paragraph (1) shall be updated at least twice per year. (b)DefinitionIn this section, the term reported water main break means the unplanned rupture or breach of a pipe 6 inches in diameter or more in service as part of a public water system resulting in water escaping and being reported to the public water system by an employee or other person.
 (c)RuleNot later than one year after the date of enactment of this section, the Administrator shall issue a rule requiring each public water system serving more than 10,000 persons to submit to the Administrator information on each reported water main break in, and the repair activity for such break to be provided by, the public water system with respect to a calendar year. Such rule shall—
 (1)specify the format, content, quality assurance procedure, and method of submission of information; (2)apply to reported water main breaks that occur in the calendar year following the date of enactment of this section and each calendar year thereafter;
 (3)allow for the submission, storage, and display of information in electronic format; (4)allow for the submission of information by a public water system serving 10,000 or fewer persons submitted on a voluntary basis;
 (5)allow for submission of any additional information that may be required of a public water system by a State regarding reported water main breaks and repair activity; and
 (6)require that a summary of the information submitted be included in a public water system’s annual consumer confidence report required under section 1414(c)(4).
 (d)Reported water main break and repair informationThe rule issued under subsection (c) shall require each public water system serving more than 10,000 persons to submit to the Administrator the following information with respect to each reported water main break in the public water system:
 (1)To the extent practicable, the time and date the reported water main break was reported to the public water system.
 (2)The specific location of the reported water main break. (3)The size, type, age, and bedding material of the broken water main.
 (4)The elapsed time from the initial report of the water main break to the public water system to the completion of repairs.
 (5)The amount of water escaping from the public water system between the time of the report and the repair, estimated in accordance with Water Audits and Loss Control Programs, Manual—36 (2016) published by the American Water Works Association or any successor manual.
 (6)The estimated cost of repairing the reported water main break and associated public infrastructure, including pavement restoration, and the cost of any damage to other public or private property.
 (e)Annual reportNot later than 4 years after the date of enactment of this section, and annually thereafter, the Administrator shall prepare and make available to the public a report summarizing and evaluating submissions by public water systems pursuant to this section. Such report shall include information and recommendations concerning the methods and resources needed by public water systems to reduce the frequency, duration, and cost of water main breaks..
			3003.Sustainable Water Loss Control Program
 (a)Technical assistance and grant programThe Administrator of the Environmental Protection Agency shall establish and carry out a program to—
 (1)make grants to public water systems to voluntarily undergo an audit of the public water system that is—
 (A)conducted in accordance with the procedures contained in Water Audits and Loss Control Programs, Manual—36, 4th edition, published by the American Water Works Association; and (B)validated under such criteria as may be specified by the Administrator; and
 (2)provide technical assistance to public water systems to— (A)address any findings of audits conducted in accordance with the procedures and criteria described in paragraph (1), including audits conducted pursuant to a grant under paragraph (1); and
 (B)help such public water systems establish sustainable water loss control programs. (b)CriteriaIn selecting public water systems to make grants and provide technical assistance to pursuant to subsection (a), the Administrator shall consider—
 (1)the relative share of the customer base of the public water system made up of customers from disadvantaged communities (as defined in section 2008); and
 (2)the ability of the public water system to successfully sustain a water loss control program upon completion of the audit.
 (c)Federal shareThe Federal share of the cost of any audit for which a grant is awarded by the Administrator under subsection (a) shall not exceed 50 percent of the cost of the audit.
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2018 through 2022.
				3004.Tax-exempt facility bonds
 (a)Volume cap exceptionSection 146 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
						(o)Exception for bonds for water infrastructure in areas with drought or disaster
 (1)In generalOnly for purposes of this section, the term private activity bond shall not include any exempt facility bond issued as part of an issue described in paragraph (4) or (5) of section 142(a) if not less than 95 percent of the net proceeds of such bond are used to provide property located—
 (A)in an area that is, at any time during the 5-year period ending on the date of enactment of this subsection, rated by the U.S. Drought Monitor as having at least a D2 intensity, and
 (B)in a State that is under a gubernatorial drought declaration. (2)TerminationParagraph (1) shall not apply to any bond issued more than 10 years after the date of the enactment of this subsection..
 (b)Recycled water facilitiesSection 142(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following flush sentence:
					
						For purposes of this subsection, the term water includes recycled water..
 (c)Effective dateThe amendments made by this subsection shall apply with respect to bonds issued after the date of the enactment of this Act.
				3005.Improving green infrastructure and community water systems through State revolving loan funds
 (a)Water pollution control State revolving loan fundsSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended by adding at the end the following:
					
 (j)Green Project ReserveEach State that has entered into a capitalization agreement pursuant to this title shall prioritize and, unless this funding is needed to protect public health, for each fiscal year, ensure that not less than 20 percent of funds used to provide assistance under this title is used for, projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities, including activities related to—
 (1)improving the sustainability of community water systems (as defined in section 1401 of the Safe Drinking Water Act);
 (2)water efficiency or conservation, including the rehabilitation or replacement of existing leaking pipes;
 (3)stormwater harvesting and use of reclaimed and recycled water, and investment in pipes used for the purposes of transporting recycled water;
 (4)increasing energy efficiency in public water systems (as defined in section 1401 of the Safe Drinking Water Act), including public water systems that use pump or hydraulic systems; and
 (5)implementation of source water protection plans under the Safe Drinking Water Act.. (b)Drinking water State revolving fundsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by adding at the end the following:
					
 (s)Prioritization of green projectsEach State that has entered into a capitalization agreement pursuant to this section may prioritize projects or activities that maximize the potential for efficient water use, reuse, recapture, and conservation, and energy conservation, taking into account the cost of constructing the project or activity and the cost of operating and maintaining the project or activity over the life of the project or activity..
				(c)Authorization of appropriations
 (1)State water pollution control revolving fundsSection 607 of the Federal Water Pollution Control Act (33 U.S.C. 1387) is amended to read as follows:
						
 607.Authorization of appropriationsThere are authorized to be appropriated to carry out this title— (1)$2,000,000,000 for fiscal year 2018; and
 (2)$2,400,000,000 for fiscal year 2019. . (2)Drinking water treatment revolving loan fundSection 1452(m) of the Safe Drinking Water Act (42 U.S.C. 300j–12(m)) is amended to read as follows:
						
 (m)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$1,186,000,000 for fiscal year 2018; and
 (2)$1,286,000,000 for fiscal year 2019. . 3006.Best practices for administration of State revolving loan fund programsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12), as amended, is further amended by adding at the end the following:
				
 (t)Best practices for program administrationThe Administrator shall— (1)collect information from States on administration of State programs with respect to State loan funds, including—
 (A)efforts to streamline the process for applying for assistance through such programs; (B)programs in place to assist with the completion of application forms;
 (C)incentives provided to systems that partner with small public water systems for the application process; and
 (D)techniques to ensure that obligated balances are liquidated in a timely fashion; (2)not later than 3 years after the date of enactment of the Water and Energy Sustainability through Technology Act, disseminate to the States best practices for administration of such programs, based on the information collected pursuant to this subsection; and
 (3)periodically update such best practices, as appropriate.. IVRepeal Certain Tax Preferences for Energy and Natural Resource-Based Industries 4001.No expensing for intangible drilling and development costs for oil and gas wells (a)In generalSection 263(c) of the Internal Revenue Code of 1986 is amended—
 (1)in the second sentence, by striking are deductible and inserting would, but for the last sentence of this subsection, be deductible, and (2)by adding at the end the following new sentence: In the case of any taxable year beginning after December 31, 2017, this subsection shall not apply with respect to any oil or gas well..
					(b)Conforming amendment
 (1)In generalSection 263(i) of such Code is amended by striking an oil, gas, or geothermal and inserting a geothermal. (2)Effective dateThe amendment made by this section shall apply with respect to taxable years beginning after December 31, 2017.
					4002.Repeal of percentage depletion
 (a)In generalPart I of subchapter I of chapter 1 of the Internal Revenue Code of 1986 is amended by striking sections 613 and 613A (and by striking the items relating to such sections in the table of sections for such part).
				(b)Conforming amendments
					(1)
 (A)Such part is amended by redesignating section 614 as section 613 (and, in the table of sections for such part, by redesignating the item relating to section 614 as an item relating to section 613).
 (B)Clauses (iv) and (v) of section 465(c)(2)(A) are each amended by striking section 614 and inserting section 613. (C)Section 1016(e) is amended by striking section 614 and inserting section 613.
 (D)Section 1254(a)(3) is amended by striking section 614 and inserting section 613. (2)Section 45(c)(4) is amended to read as follows:
						
							(4)Geothermal energy
 (A)In generalThe term geothermal energy means energy derived from a geothermal deposit. (B)Geothermal depositThe term geothermal deposit means a geothermal reservoir consisting of natural heat which is stored in rocks or in an aqueous liquid or vapor (whether or not under pressure)..
 (3)Section 48(a)(3)(A)(iii) is amended by striking section 613(e)(2) and inserting section 45(c)(4)(B). (4)Section 381(c) is amended by striking paragraph (18).
 (5)Section 465(c)(1)(E) is amended by striking section 613(e)(2) and inserting section 45(c)(4)(B). (6)Section 468(d)(3) is amended by striking section 614 and inserting section 613.
 (7)Section 611(a) is amended by striking the second sentence. (8)Section 613(d), as redesignated by paragraph (1), is amended by striking includes only and all that follows and inserting includes only an interest burdened by the costs of production..
 (9)Section 636(a) is amended by striking (for purposes of section 613). (10)Section 636(d) is amended by striking section 614(a) and inserting section 613(a).
 (11)Section 705(a) is amended— (A)in paragraph (1), by adding and at the end of subparagraph (A), by striking , and at the end of subparagraph (B) and inserting a period, and by striking subparagraph (C),
 (B)in paragraph (2), by striking ; and at the end of subparagraph (B) and inserting a period, and (C)by striking paragraph (3).
 (12)Section 901(e)(1)(A) is amended by striking (or, if smaller and all that follows through under section 613). (13)Section 993(c)(2)(C) is amended by inserting (as each such section was in effect before its repeal by the Tax Reform Act of 2014) after section 613 or 613A.
 (14)Section 1202(e)(3)(D) is amended by inserting (as each such section was in effect before its repeal by the Tax Reform Act of 2014) after section 613 or 613A. (15)Section 1367(a) is amended—
 (A)in paragraph (1), by adding and at the end of subparagraph (A), by striking , and at the end of subparagraph (B) and inserting a period, and by striking subparagraph (C), and (B)in paragraph (2), by adding and at the end of subparagraph (C), by striking , and at the end of subparagraph (D) and inserting a period, and by striking subparagraph (E).
 (16)Section 1446(c) is amended by striking paragraph (2) and by redesignating paragraph (3) as paragraph (2).
 (17)Section 4612(a)(7) is amended by inserting (as in effect before its repeal by the Tax Reform Act of 2014) after section 613. (18)Section 4940(c)(3)(B) is amended—
 (A)by striking clause (ii), and (B)by striking all that precedes The deduction provided and inserting the following:
							
 (B)ModificationsFor purposes of subparagraph (A), the deduction provided. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.
				VSavings Clause
 5001.Savings clauseThis Act shall not be interpreted or implemented in a manner that— (1)preempts or modifies any obligation of the United States to act in conformance with applicable State law, including applicable State water law;
 (2)affects or modifies any obligation under the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4706);
 (3)overrides, modifies, or amends the applicability of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), or the Federal Water Pollution Control Act of 1948 (33 U.S.C. 1251 et seq.); or
 (4)authorizes the expenditure of funds for participation in the construction or use of any facility first put into service after January 1, 2015, that conveys water directly from the Sacramento River to pumping facilities in the south Sacramento-San Joaquin Delta that are part of the California State Water Project or the Central Valley Project.
				